



Notice of Award of Performance Shares     Harley-Davidson, Inc.
and Performance Shares Agreement (Standard) ID: 39-1805420
3700 West Juneau Avenue
Milwaukee, WI 53208




        
[Participant Name]        Plan: 2014 Incentive Stock Plan
[Signed Electronically]     ID: [Participant ID]
Acceptance Date: [Acceptance Date]




Effective [Grant Date] (the “Grant Date”), you have been granted [Number of
Performance Shares Granted] Performance Shares with respect to shares of Common
Stock of Harley-Davidson, Inc. (the “Company”) under the Company's 2014
Incentive Stock Plan (the “Plan”).


Net Income. The performance measure that will determine the number of Shares you
earn in respect of 50% of your Performance Shares (“Net Income Performance
Shares”) will be the Company’s aggregate Net Income for the year in which the
Grant Date occurs and the following two years. “Net Income” shall mean
consolidated net income from continuing operations. “Target Aggregate Net
Income” shall mean the aggregate Net Income for such period as reflected in the
Company’s strategic plan approved by the Board of Directors of the Company as of
the Grant Date.


The number of Net Income Performance Shares earned will be as follows:


Aggregate Net Income at 70% of Target Aggregate Net Income = 50% Net Income
Performance Shares
Aggregate Net Income at 100% of Target Aggregate Net Income = 100% Net Income
Performance Shares
Aggregate Net Income at 105% of Target Aggregate Net Income = 200% Net Income
Performance Shares


No Net Income Performance Shares will be earned if aggregate Net Income is less
than 70% of Target Aggregate Net Income. The number of Net Income Performance
Shares earned will be interpolated between (i) 50% Net Income Performance Shares
and 100% Net Income Performance Shares for aggregate Net Income between 70% and
100% of Target Aggregate Net Income and (ii) 100% Net Income Performance Shares
and 200% Net Income Performance Shares for aggregate Net Income between 100% and
105% of Target Aggregate Net Income.


ROIC. The performance measure that will determine the number of Shares you earn
in respect of 50% of your Performance Shares (“ROIC Performance Shares”) will be
the three year average HDMC ROIC for the year in which the Grant Date occurs and
the following two years. “HDMC ROIC” shall mean the sum of the quotient obtained
by dividing (i) HDMC Net Operating Income After Tax by (ii) HDMC Invested
Capital for each year in the performance period, divided by the number of years
in the performance period. “HDMC Net Operating Income After Tax” shall mean the
amount of operating income of HDMC reduced for taxes for the relevant year in
the performance period. “HDMC Invested Capital” shall mean the average amount of
HDMC debt plus the average amount of HDMC shareholder’s equity, excluding
accumulated other comprehensive income or loss for pension and post-retirement
plans, for the relevant year in the performance period. “HDMC” shall mean


1



--------------------------------------------------------------------------------




Harley-Davidson Motor Company. “Target ROIC” shall mean the average HDMC ROIC
for such period as reflected in the Company’s strategic plan approved by the
Board of Directors of the Company as of the Grant Date.


The number of ROIC Performance Shares earned will be as follows:


Average HDMC ROIC at 70% of Target ROIC = 50% ROIC Performance Shares
Average HDMC ROIC at 100% of Target ROIC = 100% ROIC Performance Shares
Average HDMC ROIC at 105% of Target ROIC = 200% ROIC Performance Shares


No ROIC Performance Shares will be earned if average HDMC ROIC is less than 70%
of Target ROIC. The number of ROIC Performance Shares earned will be
interpolated between (i) 50% ROIC Performance Shares and 100% ROIC Performance
Shares for average HDMC ROIC between 70% and 100% of Target ROIC and (ii) 100%
ROIC Performance Shares and 200% ROIC Performance Shares for average HDMC ROIC
between 100% and 105% of Target ROIC.






Any Performance Shares that are earned based on performance will be earned on
the date that the Administrator certifies the achievement of the applicable
level of performance. Any Performance Shares that are not earned on such date
shall be forfeited.


You may not sell, transfer or otherwise convey an interest in or pledge any of
your Performance Shares.


The Performance Shares are granted under and governed by the terms and
conditions of the Plan and this Performance Shares Agreement including Exhibit
A. Additional provisions regarding your Performance Shares and definitions of
capitalized terms used and not defined in this Performance Shares Agreement can
be found in the Plan.




HARLEY-DAVIDSON, INC.





Vice President and Controller     
    








2



--------------------------------------------------------------------------------




Exhibit A to Performance Shares Agreement


Termination of Employment: (1) If your employment with the Company and its
Affiliates is terminated prior to the third December 31 following the Grant Date
for any reason other than death, Disability or Retirement (based solely on
clause (ii) of the definition of such term in the Plan), then you will forfeit
any Performance Shares as of the date your employment is terminated. (2) If you
cease to be employed by the Company and its Affiliates prior to the third
December 31 following the Grant Date by reason of death, Disability or
Retirement (based solely on clause (ii) of the definition of such term in the
Plan), then you will receive a portion of the number of Performance Shares that
you would have received had you not ceased to be employed by the Company and its
Affiliates, which portion will be equal to such number of Performance Shares
multiplied by a fraction the numerator of which is the number of Months
(counting a partial Month as a full Month) from the Grant Date until the date
your employment is terminated by reason of death, Disability or Retirement
(based solely on clause (ii) of the definition of such term in the Plan), and
the denominator of which is the number of Months from the Grant Date to the
third December 31 following the Grant Date, and you will forfeit any remaining
Performance Shares. For purposes of this Agreement, a “Month” shall mean the
period that begins on the first calendar day after the Grant Date or the
applicable anniversary of the Grant Date that occurs in each calendar month, and
ends on the anniversary of the Grant Date that occurs in the following calendar
month.
Voting Rights and Dividends: You are not entitled to exercise any voting rights
with respect to the Shares underlying your Performance Shares. You will not
receive cash payments relating to any dividends and other distributions paid
with respect to the Shares underlying your Performance Shares at the time of the
payment date of the dividend or other distribution. If, however, any dividends
or distributions with respect to the Shares underlying your Performance Shares
are paid in Shares rather than cash, you will be credited with additional
Performance Shares equal to the number of shares that you would have received
had your Performance Shares been actual Shares, and such Performance Shares will
be subject to the same risk of forfeiture and other terms of this Performance
Shares Agreement as are the Performance Shares with respect to which they were
credited. Amounts credited to you in the form of additional Performance Shares
will be settled (if vested) at the same time as the Performance Shares with
respect to which they were credited. Further, at the time Performance Shares are
settled, you will receive a dividend equivalent cash payment in respect of any
dividends and other distributions paid in cash with respect to Shares for which
the record date is on or after the Grant Date and before the settlement date
which payment will be in an amount equal to the product of the number of Shares
payable to you on settlement of your Performance Shares and the total amount of
dividends and other distributions paid in cash with respect to a Share during
such period.


Settlement: Your Performance Shares will be settled by delivery to you of Shares
on a one-for-one basis, with one Share being delivered for each Performance
Share that you earn. The Performance Shares will be settled (and any dividend
equivalent cash payment will be paid to you) as soon as practicable following
the third December 31 following the Grant Date and no later than March 15 of the
third year after the year in which the Grant Date occurs. Cash will be paid in
satisfaction of any fractional Performance Share settled pursuant to this
paragraph.


Issuance of Share Certificates: In lieu of issuing in your name certificate(s)
evidencing your Shares, the Company may cause its transfer agent or other agent
to reflect on its records your ownership of such Shares.


Tax Withholding: To the extent that your receipt of Performance Shares, the
vesting of Performance Shares, your receipt of payments in respect of
Performance Shares or the delivery of Shares to you in respect of Performance
Shares results in a withholding obligation to the Company with respect to
federal, state or local taxes, the Company has the right and authority to deduct
or withhold from any compensation it would pay to you (including payments in
respect of Performance Shares) an amount, and/or to treat you as having
surrendered vested Performance Shares having a value, sufficient to satisfy its
withholding obligations. In its discretion, the Company may require you to
deliver to the Company or to such other person as the Company may designate at
the time the Company is obligated to withhold taxes that arise from such receipt
or vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations.




3



--------------------------------------------------------------------------------




When income results from the delivery of Shares to you in respect of Performance
Shares, to the extent the Company permits you to do so, you may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
accept that number of Shares having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the delivery of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation, the fair market value of that fractional share will be applied to
your general federal tax withholding. If the Company does not allow you to elect
to have the Company accept Shares, or if you want to keep all of the Shares that
will be delivered, you will have to deliver to the Company or to such other
person as the Company may designate funds in an amount sufficient to cover the
withholding tax obligation on a date advised by the Company. Where you may elect
to deliver funds to satisfy the withholding tax obligation, your election to
deliver funds must be irrevocable, in writing, and submitted to the Secretary or
to such other person as the Company may designate on or before the date that the
Company specifies, which will be before the date of delivery of the Shares, and
if you fail to deliver such election then you will be deemed to have elected to
have the Company accept Shares as described above.


Rejection/Acceptance: You have ninety (90) days following the Grant Date to
accept this award through your Fidelity account. If you have not accepted this
award within ninety (90) days following the Grant Date, the Performance Shares
granted herein shall be automatically forfeited. If you choose to accept this
Performance Shares Agreement, then you accept the terms of this Award,
acknowledge these tax implications and agree and consent to all amendments to
the Plan, the Harley-Davidson, Inc. 2004 Incentive Stock Plan and the
Harley-Davidson, Inc. 2009 Incentive Stock Plan through the Grant Date as they
apply to this Award and any prior awards to you of any kind under such plans.








4

